DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/534,574 on August 18, 2021. Please note: Claims 5 and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are hereby withdrawn since the arguments, presented in Applicant’s Remarks (pages 10-11) on August 18, 2021, overcome the objections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on August 18, 2021, overcome the objections.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

The closest prior art to claim 1 is Krah et al. (US 20200210673 A1), hereinafter Krah, in view of Cao et al. (US 20200250391 A1), hereinafter Cao, and in further view of Matsumoto et al. (US 20160006969 A1), hereinafter Matsumoto.
	Regarding Claim 1, please refer to the discussion of claim 1 as presented in the Non-Final Office Action dated 06/01/2021. In particular, none of the cited prior art, either alone or in combination explicitly teaches or 

	Applicant’s FIG. 1, 20 and 21 illustrate the claimed fingerprint recognition device (FIG. 1), comprising:
	a display which outputs an image (FIG. 1: 11; See paragraph [0047]);
	a touch sensor panel (TSP) which senses a touch on the display (FIG. 1: 12; See paragraph [0051]); and
	a fingerprint recognition integrated circuit (FPIC) which scans a fingerprint touched on the display  (FIG. 1: 10; See paragraph [0049]), 
	wherein the FPIC (FIG. 21) comprises:
		a pixel (Pix) comprising a photoelectric element (PD) which receives light reflected by the fingerprint (See FIG. 21; See paragraph [0153]);
		a low noise amplifier (LNA) (211) which outputs a signal voltage by converting an electric charge received from the photoelectric element (See FIG. 21; See paragraph [0161]); and
		an analog-to-digital converter (ADC) (213) which converts the signal voltage into a digital signal (See FIG. 21; See paragraph [0163]), 		
		wherein the ADC (FIG. 21) comprises:
			a variable reference voltage generator (214) which provides a variable reference voltage (See FIG. 21; See paragraph [0197]);
			a comparator (second capacitor C2, the third capacitor C3 and the second amplifier A2) (See FIG. 21; See paragraph [0193]) which adds the variable reference voltage to the signal voltage (See paragraph [0198]), performs correlated double sampling on the result of the addition (See paragraph [0196]), and outputs a comparison signal by comparing the result of the correlated double sampling with a ramp voltage (See paragraph [0193]); and
			a counter (215) which outputs the digital signal by counting the comparison signal (See FIG. 21; See paragraph [0200]).

	Claims 2-11 depend on claim 1, and are therefore also allowed for the above reasons.

The closest prior art to claim 12 is Cao et al. (US 20200250391 A1), hereinafter Cao, in view of Mizuguchi et al. (US 20060001750 A1), hereinafter Mizuguchi.

	Regarding Claim 12, please refer to the rejection of claim 12 over Cao as presented in the Non-Final Office Action dated 06/01/2021.
	Regarding the amended limitations, Cao teaches:
	a fingerprint recognition integrated circuit (FPIC) (See FIG. 10: 1008 and 1009; See paragraph [0075]) which generates fingerprint image data by scanning a fingerprint in the scan area (See paragraph [0202]), outputting a signal voltage by converting an electric charge (See FIG. 1: 104; See paragraph [0071]: 104, included in 1008 as discussed in paragraph [0170], outputs a signal voltage by converting the electric charge from 103) received from a photoelectric element (FIG. 1: 103) which receives light reflected by the fingerprint (See paragraph [0070]), converting the signal voltage into the fingerprint image data (See FIG. 1: 105; See paragraph [0072]: 105, included in 1009 as discussed in paragraph [0171], converts the signal voltage into the fingerprint image data), adding a variable reference voltage to the signal voltage, performing correlated double sampling on the result of the addition, outputting a comparison signal by comparing the result of the correlated double sampling with a ramp voltage, and outputting the fingerprint image data by counting the comparison signal
	Cao does not explicitly teach:
	the fingerprint recognition integrated circuit (FPIC) generates fingerprint image data by adding a variable reference voltage to the signal voltage, performing correlated double sampling on the result of the addition, outputting a comparison signal by comparing the result of the correlated double sampling with a ramp voltage, and outputting the fingerprint image data by counting the comparison signal.
However, in the same field of endeavor, imaging apparatuses (Mizuguchi, paragraph [0003]), Mizuguchi teaches:
	Generating image data by performing correlated double sampling (See FIG. 5: 40; See paragraph [0046]), outputting a comparison signal by comparing the result of the correlated double sampling with a ramp voltage (RampV) (See FIG. 3: 61 compares the result of the correlated double sampling (at 61b) with a ramp voltage (at 61a)), and outputting the image data by counting the comparison signal (See paragraph [0063])
(as taught by Cao) so the fingerprint recognition integrated circuit (FPIC) generates fingerprint image data by performing the steps (as taught by Mizuguchi). Doing so would improve image quality (See Mizuguchi, paragraph [0065]).
	Cao in view of Mizuguchi does not explicitly teach (See elements emphasized in italics):
	the fingerprint recognition integrated circuit (FPIC) generates fingerprint image data by adding a variable reference voltage to the signal voltage, performing correlated double sampling on the result of the addition, outputting a comparison signal by comparing the result of the correlated double sampling with a ramp voltage, and outputting the fingerprint image data by counting the comparison signal.
	None of the other cited prior would render the above missing limitations obvious in combination with the relied upon references. Therefore, none of the cited prior art, either alone or in combination explicitly teaches or renders obvious all of the limitations of the claim.

	Applicant’s FIG. 1, 20 and 21 illustrate the claimed fingerprint recognition device (FIG. 1), comprising:
	a display which outputs an image (FIG. 1: 11; See paragraph [0047]);
	a touch sensor panel (TSP) which senses a touch on the display and generates first touch coordinates (FIG. 1: 12; See paragraph [0051]; See paragraph [00132]);
	a display drive integrated circuit (DDI) (FIG. 1: 13; See paragraph [0053]) which illuminates a scan area of the display determined based on the first touch coordinates (See paragraph [0118]);
	a fingerprint recognition integrated circuit (FPIC) which generates fingerprint image data by scanning a fingerprint in the scan area (FIG. 1: 10; See paragraph [0049]), outputting a signal voltage (See FIG. 21; See paragraph [0161])by converting an electric charge received from a photoelectric element (PD) which receives light reflected by the fingerprint (See FIG. 21; See paragraph [0153]), converting the signal voltage into the fingerprint image data (See FIG. 21; See paragraph [0163]), adding a variable reference voltage (See FIG. 21; See paragraph [0197]) to the signal voltage (See paragraph [0198]), performing correlated double sampling on the result of the addition (See paragraph [0196]), outputting a comparison signal by comparing the result of the correlated double sampling with a ramp voltage (See paragraph [0193]), and outputting the fingerprint image data by counting the comparison signal (See FIG. 21; See paragraph [0200]); and
(FIG. 1: 14) which receives the fingerprint image data (See paragraph [0049]).
	
	Claims 13-19 depend on claim 12, and are therefore also allowed for the above reasons.

The closest prior art to claim 20 is Krah et al. (US 20200210673 A1), hereinafter Krah, in view of Kurasawa (US 20170205958 A1), and in further view of Matsumoto et al. (US 20160006969 A1), hereinafter Matsumoto.

	Regarding Claim 20, please refer to the discussion of claim 20 as presented in the Non-Final Office Action dated 06/01/2021. In particular, none of the cited prior art, either alone or in combination explicitly teaches or renders obvious all of the limitations of the claim for the reasons discussed in the “Allowable Subject Matter” section. 

	Applicant’s FIG. 21 illustrate the claimed fingerprint recognition integrated circuit (FPIC), comprising:
	a sensor which comprises a pixel array (Pix) comprising a photoelectric element  (PD) which receives light reflected by a fingerprint (See FIG. 21; See paragraph [0153]); and
	a read-out integrated circuit (IC) (FIG. 20: 203) which processes an output of the sensor (See paragraph [0177]), 
	wherein the read-out IC comprises a plurality of analog front ends (AFEs) connected to each of output lines (C0-Cm) respectively corresponding to columns of the pixel array (FIG. 20: 211-213 and 240) , wherein at least one of the AFEs (See FIG. 21) comprises:
	a low noise amplifier (LNA) (211) which outputs a signal voltage by converting an electric charge received through an output line (See FIG. 21; See paragraph [0161]);
	a low pass filter (LPF) (212) which removes high-frequency noise of the signal voltage (See FIG. 21; See paragraph [0162]); and
	an analog-to-digital converter (ADC) (213) which converts the signal voltage into a digital signal (See FIG. 21; See paragraph [0163]), 
	wherein the ADC (FIG. 21) comprises:
(214) which provides a variable reference voltage (See FIG. 21; See paragraph [0197]);
		a comparator (second capacitor C2, the third capacitor C3 and the second amplifier A2) (See FIG. 21; See paragraph [0193]) which adds the variable reference voltage to the signal voltage (See paragraph [0198]), performs correlated double sampling on the result of the addition (See paragraph [0196]), and outputs a comparison signal by comparing the result of the correlated double sampling with a ramp voltage (See paragraph [0193]); and
		a counter (215) which outputs the digital signal by counting the comparison signal (See FIG. 21; See paragraph [0200]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692